department of the treasury internal_revenue_service washington d c date number cc el gl br3 release date gl-810426-98 uilc memorandum for perry t foster assistant regional_counsel gl from lawrence h schattner chief branch general litigation subject - counsel approval under sec_7429 this responds to an undated memorandum to you from district_counsel southern california this document is not to be cited as precedent issue whether there is a conflict between irm and sec_7429 conclusion there is no conflict between irm and sec_7429 the approval of counsel is not required under sec_7429 when the service makes a levy based upon a finding of jeopardy without giving the taxpayer a new warning that enforcement action may take place and such levy occurs more than days after the last notice_of_intent_to_levy was issued facts district_counsel is concerned that new irm may be in conflict with sec_7429 this section requires the approval of counsel for all jeopardy and termination assessments and for levies made less than days after notice_and_demand for payment the irm contains a requirement for giving another warning when the last notice_of_intent_to_levy is more than days old an exception to this requirement of providing another warning of enforcement action is when collection of the tax is in jeopardy district_counsel argues that the irm does not require counsel approval where there is a finding of jeopardy and a levy is made more than days after a notice_of_intent_to_levy is served without sending another warning letter district_counsel believes that not requiring counsel approval in writing under this exception may be viewed as an attempt to circumvent the statutory requirement that counsel approve jeopardy levies analysis sec_7429 as amended by section of rra provides in part as follows no assessment may be made under sec_6851 sec_6852 sec_6861 or sec_6862 and no levy may be made under sec_6331 less than days after notice_and_demand for such payment is made unless the chief_counsel for the internal_revenue_service or such counsel’s delegate personally approves in writing such assessment or levy irm timeliness of notice provides in part as follows the purpose of the notice_of_intent_to_levy described is to warn the taxpayer that continued failure to respond can be expected to result in enforcement however when a long time passes after the notice is issued and there has not been enforcement the notice loses its effectiveness as a warning if a notice_of_intent_to_levy is over days old it is no longer timely at this point the taxpayer will get a new warning of enforcement action before a notice_of_levy is issued a this warning must be documented in the case file it may be given orally in person or by phone that there is a deadline not necessarily thirty days after which there will be enforcement or given in writing if the taxpayer can not be contacted exception collection is in jeopardy there is jeopardy only if one of the conditions exists that would allow a jeopardy_assessment see policy statement the group the memorandum from district_counsel refers to an earlier revision dated the latest revision makes it clear that only those jeopardy situations described in and require counsel’s approval manager and the next level manager must approve the jeopardy_levy see and to determine if counsel’s approval is required the taxpayer can discuss the levy with the group manager the taxpayer_advocate and the appeals officer sec_7429 on its face only requires that counsel approve jeopardy and termination assessments and levies made less than days after notice_and_demand is made however a levy made more than days after notice_and_demand is made but less than days after notice_of_intent_to_levy has been issued based on a finding of jeopardy under sec_6331 is also subject_to the requirements of sec_7429 we are not sure why congress apparently failed to recognize the distinction between the 10-day notice_and_demand period referred to in sec_6331 and the 30-day notice_of_intent_to_levy period referred to in sec_6331 we note that the same language appears in the earlier version of sec_7429 however the service has always treated a levy made more than days after notice_and_demand is made but less than days after notice_of_intent_to_levy as being a levy for which counsel approval was required moreover although this levy is not technically subject_to the requirement in sec_7429 as amended by rra the irm makes it clear that a levy made more than days after notice_and_demand but less than days after notice_of_intent_to_levy is a levy which requires counsel approval in writing furthermore sec_301_7429-1 takes the position that the taxpayer is entitled to notice and judicial and administrative review of a levy made less than days after the notice required by sec_6331 sec_7429 does not require the approval of counsel in every case where the service has determined that collection of tax is in jeopardy for instance sec_6331 no levy on appearance date of summons and sec_6331 congress and district_counsel seem to confuse notice_and_demand and notice_of_intent_to_levy sec_6303 requires issuance of notice_and_demand within days after an assessment is made sec_6331 requires a notice_of_intent_to_levy be given to the taxpayer at least days before the levy is made irm lists the circumstances under which a jeopardy_levy can occur without a jeopardy_assessment after tax is assessed but before the notice_and_demand is issued after the notice_and_demand is issued but before ten days have passed after the ten day notice_and_demand period ends but before the thirty day notice_of_intent_to_levy sec_6331 and notice of a right to a hearing sec_6330 have been issued or after the notice_of_intent_to_levy and notice of a right to a hearing have been issued but before the thirty days have passed irm restates the requirement in sec_7429 that counsel approve in writing jeopardy levies described in sub sec_3_1 no levy while certain offers are pending or installment_agreement is pending or in effect both contain exceptions for levying when the service finds that collection is in jeopardy in these situations the notice_and_demand for payment and notice_of_intent_to_levy would ordinarily have been sent more than days previously and in some cases more than days in those situations the approval of counsel would not be required under sec_7429 under the regulation or under the service’s own guidelines because the levy would occur more than days after notice_and_demand for payment and more than days after notice_of_intent_to_levy was given prior to its amendment by rra sec_7429 already contained the reference to levies made less than days after notice_and_demand for payment the only change brought about by rra is the requirement that counsel approve in writing such levies it is our position that a taxpayer would not be entitled to judicial review of a levy made more than days after notice_and_demand for payment and more than days after notice_of_intent_to_levy without the approval of counsel where the service made a finding that collection of tax was in jeopardy our position is consistent with judicial decisions on this point see vonderheide v united_states aftr 2d s d ohio - taxpayer not entitled to judicial review under sec_7429 where levy was made more than days after notice_and_demand for payment 26_f3d_1139 d c cir - sec_7429 does not confer jurisdiction to the tax_court to review all levies made while a petition is pending but only jeopardy levies made under sec_6331 less than days after notice_and_demand payment is made it is our position however that under sec_301_7429-1 a taxpayer is entitled to judicial review of a levy made less than days after notice_of_intent_to_levy the day period after which a warning of enforcement action is provided for under irm is a self-imposed administrative requirement there is no statutory requirement that a taxpayer be given a new notice_of_intent_to_levy after days nor do the regulations require a new notice once a notice_of_intent_to_levy is issued complying with the requirements of sec_6331 and sec_30 days has expired a levy may be issued without a finding of jeopardy under sec_6331 and the levy is not subject_to the requirements of sec_7429 the warning provided in the irm after days while it provides in essence the same information as a notice_of_intent_to_levy is not intended as a substitute for the notice requirement in sec_6331 instead the service has decided to give such additional warnings as a matter of good business practices and these warnings should not be construed as triggering statutory obligations under sec_7429 while the service has decided not to issue these warnings if jeopardy exists and labels a levy served under these circumstances as a jeopardy_levy it is clear that these so-called jeopardy levies are not the same jeopardy levies subject_to the requirements of sec_7429 if the service has otherwise satisfied the time periods specified in sec_6330 sec_6331 and sec_6331 before levying counsel’s approval is not required since a levy made after those time periods would not be made less than days after notice_and_demand for payment and less than days after notice_of_intent_to_levy as district_counsel noted counsel has always reviewed and approved all jeopardy and termination assessments and jeopardy levies described in sec_6331 and sec_6331 although we were not required to do so by law when requested to do so counsel should continue to review and approve jeopardy and termination assessments and jeopardy levies under the aforementioned sections however counsel approval of levies made more than days after notice_of_intent_to_levy should not be viewed as being required by sec_7429 and the taxpayer would not be entitled to judicial or administrative review of such levies under sec_7429 or the regulations if you have any questions please call me at
